DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 1-5, 7-8, and 19 are pending. Claims 4-5, 7-8, and 19 are withdrawn as being drawn to nonelected subject matter. No new amendments were made. Therefore, Claims 1-3 are examined.

Priority
This application is a continuation of US Application No. 12/370,758,  filed February 13, 2009, which claims the benefit of US provisional application number 61/029,512, filed February 18, 2008, and US provisional application number 61/029,644, filed February 19, 2008.

Election/Restrictions
Applicant previously elected
    PNG
    media_image1.png
    259
    420
    media_image1.png
    Greyscale
without traverse in the reply filed on 3/9/2017.

Information Disclosure Statement
No Information Disclosure Statement(s) filed 04/10/2019 were filed with Applicant’s current response. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

Maintained - Claim 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami et al. (WO03/74091).

Claimed Invention
A method for monitoring enzyme activity in a subject, the method comprising administering a dichromic compound of formula (Ic) and detecting dual emission fluorescence of the compound, wherein changes in the ratio indicate enzymatic activity. The structure of the compound requires either serine, threonine or tyrosine at positions R1 and R2 and is capable of accepting a phosphate group.

Prior art
Kawakami et al. disclose that medical fluorescence imaging employs a substance as a contrast agent that emits fluorescence upon exposure to an excitation light having a specific wavelength. The method comprises the steps of exposing a body with an excitation light from outside the body and then detecting fluorescence emitted from the fluorescent contrast agent in vivo. Cyanine compounds, including indocyanine green ("ICG"), were known to be useful as fluorescent contrast agents. Cyanine compounds have an absorbance in a near infrared light region (700 to 1300 nm), which can pass through a living body, and oxygen concentration and circulation by using a light within this region (pp. 1-2) in vivo can be detected.
In particular, Kawakami et al. exemplify contrast agents having the structural formulae, 


    PNG
    media_image2.png
    426
    363
    media_image2.png
    Greyscale
  (see p. 15)
which read on formula (Ic) as recited by claims 1-3, wherein
• R3-R8 and R13-R18 are each hydrogen;
• R9, R10, R11, and R12 are each methyl, i.e., hydrocarbyl; and
• n and m are each 2.

Kawakami differs from the claimed invention because Kawakami does not expressly teach that R1 and R2 are each serine, threonine, or tyrosine.

A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). In this case, the vast portion of the reference compound is identical to the claimed compound and possess similar utility as the claimed compound. It only differs from the claimed compound insofar as the reference compounds have an additional carbonyl group and a –COOH instead of an –OH group on the chains that are attached to the cyclic nitrogen atoms:

    PNG
    media_image2.png
    426
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

REFERENCE COMPOUNDS
NOTE:
1) Has carbonyl groups2) Aspartic acid terminal groups (Note the CO2H groups)
ELECTED COMPOUND
Differences from reference compound:
1) No carbonyl group
2) Serine, instead of aspartic acid (i.e., it contains an OH group instead of CO2H group)


Similar Utility: used as contrast agents


Accordingly, one of ordinary skill in the art would have found it prima facie obvious to use compounds of instant formula (Ic) in the methods described by Kawakami. The artisan would have reasonably expected the compounds, due to the very close structural similarities and similar utilities, will have similar properties.

The contrast agent compounds of Kawakami et al. are administered to a living body by various routes; preferably, the compounds may be administered into blood vessels in the form of an aqueous solution, emulsion, or suspension (p. 25). The compounds accumulate in tumor tissues, which enables specific imaging of tumor tissue. In addition, the compounds also have long-term retention in blood vessels, and thus are also useful for angiography (p. 26).
Kawakami et al. disclose that, for detection of fluorescence, various optical filters may be used for selection of the fluorescence generated from the near infrared fluorescent contrast agent (p. 27). For example, fluorescence emission was detected in vivo and photographed through a short wavelength cutoff filter with a CCD camera (Test Example 1, p. 45). According to this imaging method, systemic diseases, tumors, blood vessels and the like can be visualized without damaging a living body (p. 28).
Thus, Kawakami et al. disclose a method comprising the steps of (1) administering a compound of Formula (Ic) to a subject, and (2) detecting near-infrared fluorescence emitted by the contrast agent resulting from, e.g., a change in the structural “symmetry” of the compound due to enzymatic activity, as recited by claims 1-3.
Kawakami et al. do not explicitly disclose that the enzyme is a kinase, phosphatase, hydrolase, or caspase, or that the kinase transfers a phosphate group to one of the R1 or R2 groups, as recited by claims 2 and 3, respectively.
However, as evidenced by, e.g., the instant specification, symmetrical compounds of Formula (Ic) exhibit dual fluorescence at 800 nm and 700 nm (Example 6, para. [0104]; Example 7, Fig. 6).
By disclosing the administration of a compound of Formula (Ic) to a subject, and detecting the fluorescence thereby emitted, e.g., with a CCD camera, the concomitant results are intrinsic in the methods of Kawakami et al., even if that effect or result was not known or appreciated.
All the claimed molecular and cellular activities of a compound of Formula (Ic) administered to a living subject are intrinsic in the methods of Kawakami et al., and occur each time a symmetrical compound of Formula (Ic) is administered to a subject, regardless of whether anyone was aware of those molecular and cellular mechanisms.

Response to arguments
Applicant argues that one of ordinary skill in the art would not reasonably expect the compounds of Kawakami. Particularly, Applicant points out that the aspartic acid moiety on the prior art compound has a negative charge whereas the serine, threonine and tyrosine moieties of the current invention contain a neutral charge. Thus, despite the similarity between the vast majority of the rest of the structure of the compounds, Applicant argues that one would not expect similar functions between the compounds of the prior art and the compound of the instant invention. This is not persuasive because, similar to the current invention, the prior art compounds are used as near infrared fluorescing compounds to monitor biological events. The wavelength used for detection is also similar between the prior art (750-900 nm – see Kawakami, 0065) and the instant invention (200-1000nm including a range between 700-900 – see instant specification, 0047). Furthermore, regarding the difference in the charge of aspartate vs serine/threonine/tyrosine, this difference does not preclude one from understand that the gist of the two inventions remain similar; that is, using the compounds as fluorescing agents for detection of biological events.
Applicant previous was of the position that the difference between the compounds was their capability of being phosphorylated:
As phosphate groups are increasingly transferred to the R1 and R2 amino acids of the claimed compound, the dual emission fluorescence changes. In Example 11 of the specification for instance, the ratio of the dual emission fluorescence - here 700/800 nm - increases over time as more and more phosphate groups are transferred by the cells’ endogenous kinases to the serines at R1 and R2. As such, the increasing ratio of dual emission fluorescence reflects the activity of kinases within the cells of Example 11. One of skill in the art would understand that in order to make the claimed compound for use in monitoring enzyme activity in a subject, R1 and R2 would need to be amino acids capable of accepting a phosphate group.”
See 9/15/2020 Remarks at p. 7
Now, however, Applicant is alleging that it is the difference in the charge of aspartic acid vs serine/tyrosine/threonine that sets the prior art compounds apart from the instant compounds. However, the instant specification recognizes that the fluorescence detection is based on phosphorylation of the enzymes. See Example 11. As mention previously in the response to arguments in the 1/08/2021 OA, aspartic acid is capable of being phosphorylated. Thus, the structure taught by the prior art is closely related to the claimed structure and itself possesses the feature Applicant has alleged sets the claimed compounds apart from it. Accordingly, Applicant’s argument that the compounds are not structurally similar is not persuasive. 
Accordingly, while Applicant explains how the instant compound may work as intended in the invention, the explanation of how the invention work does not rebut the rejection as the rejection is based on modification of a structurally similar compound for use in a similar utility. Applicant’s arguments explains how the invention works after one of ordinary skill in the art modifies the compound of Kawakami and implement it as a fluorescing agent as described by Kawakami.
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629       


/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629